Citation Nr: 1226205	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-50 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than October 13, 2009 for the award of a 70 percent rating for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

On his December 2009 substantive appeal, the Veteran requested to appear at a hearing before the Board at the RO.  The hearing was scheduled at the Lincoln RO in August 2011.  In a July 2011 letter, the Veteran stated that he wished to cancel the scheduled hearing and has not indicated that the hearing should be rescheduled.  Therefore, the Board finds that the Veteran's request for a hearing has been withdrawn and the Board will proceed with a decision in this case.  38 C.F.R. § 20.704(e) (2011).  

The claim to reopen entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD has most nearly approximated deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood without total occupational and social impairment.

2.  The Veteran's PTSD was assigned a 70 percent disability rating effective October 13, 2009; it is not factually ascertainable that the increase in disability occurred prior to October 13, 2009.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an effective date earlier than October 13, 2009, for the grant of a 70 percent rating for PTSD have not been met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim for an increased rating was furnished to the Veteran in a November 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the November 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's claim for an earlier effective date, this issue stems from a notice of disagreement with a December 2009 rating decision that adjudicated a claim for an increased rating for a service-connected disability.  As noted above, the Veteran was already given notice in November 2009 that complied with section 5103(a) with respect to the increased rating claim.  When VA receives a notice of disagreement that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3) (2011).  A statement of the case which provided the criteria to establish entitlement to an earlier effective date was issued in March 2010.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records, and records from the Social Security Administration (SSA).  Additionally, the Veteran was provided proper VA examinations in July 2009, November 2009, and May 2010 in response to his claims.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


Increased Rating Claim

Service connection for PTSD was granted in an August 2009 rating decision with an initial 10 percent evaluation assigned effective June 13, 2009.  An increased 70 percent evaluation was awarded in the December 2009 rating decision on appeal, effective October 13, 2009.  The Veteran contends that a total rating is warranted for his PTSD as it has resulted in multiple hospitalizations, suicide attempts, and total occupational and social impairment. 

As a preliminary matter, the Board notes that a temporary total rating was awarded for the Veteran's PTSD in an April 2010 rating decision for the period between January 13, 2010 and April 30, 2010 based on hospital treatment for a period of over 21 days.  The Veteran is therefore in receipt of the maximum schedular rating during this period, and the decision below is limited to consideration of whether a 100 percent evaluation is warranted for the periods between October 13, 2009 and January 13, 2010 and after April 30, 2010.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently evaluated as 70 percent disabling under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 70 percent evaluation is warranted for PTSD if the Veteran exhibits: occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Veteran has manifested some symptoms that could be associated with a 100 percent evaluation; specifically, auditory hallucinations and a danger of hurting himself.  Since a period of hospitalization at the St. Cloud and Sioux City VA Medical Centers (VAMCs) from January to May 2010, he has complained of hearing voices telling him to kill himself.  Although the May 2010 VA examiner found that these reports of hallucinations were vague and the Veteran did not appear to have a psychotic-like thought disorder, the Veteran has made several suicide attempts during the applicable claims period.  In October 2009 he was considered a high suicide risk while hospitalized at the Sioux City VAMC, and on November 25, 2009 he called a suicide crisis line after trying to hang himself.  Similarly, on December 19, 2009, the Veteran reported that his wife prevented him from purposefully crashing his car.  The November 2009 VA examiner also found that the Veteran had exhibited recurrent suicidal behavior since a recent discharge from inpatient care at the VAMC.  Therefore, the Veteran has manifested occasional auditory hallucinations and some danger of hurting himself during the claims period.  

Although the Veteran has not manifested any of the other specific symptoms associated with a 100 percent evaluation, such as gross impairment to thought processes or loss of memory for names of close relatives, a total rating is warranted if his service-connected PTSD causes total occupational and social impairment, regardless of whether he has some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet App 436, 442-3  (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326   (Fed. Cir. 2004).  After review of the medical and lay evidence, the Board finds that the Veteran has not manifested total occupational and social impairment and a 100 percent evaluation is therefore not appropriate. 

The evidence establishes some occupational and social impairment stemming from the Veteran's PTSD, but does not demonstrate that such impairment is total.  Until December 2009, the Veteran was employed by his brother as a heavy equipment operator for a company that built golf courses.  In a November 2009 letter to VA, the Veteran's brother stated that the Veteran was careless when operating machinery and was argumentative and moody.  The quality of his work had greatly diminished.  Two months later, in January 2010, the Veteran reported that he had been fired in December 2009.  While the Veteran was fired from his job as a heavy equipment operator, the Board notes that the July and November 2009 VA examiners both specifically found that the Veteran did not manifest total occupational impairment due to service-connected PTSD.  The May 2010 VA examiner also found that the Veteran had significant difficulty remaining employed, but did not characterize this impairment as total.   The VA examiner additionally noted that the Veteran's impairment had not changed to any great extent since his last VA examination in November 2009, when he was found to not experience total occupational impairment.  

The Veteran has also clearly not manifested total social impairment.  While he has reported having trouble with crowds and difficulty interacting with co-workers, the Veteran has remained married throughout the claims period and currently lives with many members of his immediate family.  He attended marital counseling with his wife in September and October 2009 at the Sioux City Vet Center and reported during the May 2010 VA examination that he got along with all members of his family except his oldest son.  Both the July 2009 and November 2009 VA examiners also specifically found that the he did not manifest total social impairment.  

The record also contains some evidence that the Veteran has exaggerated his PTSD-related social impairment.  During the May 2010 VA examination, the Veteran reported that he did not go out and socialize, but later stated that he attended a weekly poker game on Friday nights.  Based on these and similar statements, the May 2010 VA examiner found that the Veteran tended to exaggerate his symptomatology and provided inconsistent answers to questions.  In this regard, the Veteran stated to the November 2009 VA examiner that he had no hobbies or leisure pursuits, but in May 2010 he reported that he liked to fish, hunt, and do woodworking.  In any event, it is clear that the Veteran has not manifested total social impairment at any time during the claims period and has maintained close ties with his family and some friends.  

The Veteran's Global Assessment of Functioning (GAF) scores are also not indicative of total occupation and social impairment.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2011)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The Veteran's GAF scores throughout the claims period have demonstrated a broad range of symptoms.  The assigned scores range from 65, consistent with mild symptoms or impairment, to 30, consistent with serious impairment to communication and judgment.  Id.  However, the Board finds that the GAF score of 30 is not truly indicative of the Veteran's impairment throughout the claims period.  For the most part, the Veteran's GAF scores have been measured in the mid-40s to 50s range, reflective of moderate to serious symptoms.  Id.  The GAF score of 30 was assigned during a period of hospitalization at the Sioux Falls VAMC following a December 2009 suicide attempt.  The December 29, 2009 discharge report notes that the Veteran denied suicidal ideation at the time of his release and reported that group therapy had been helpful in improving his mood and thoughts of suicide.  Following the most recent VA examination in May 2010, the Veteran was assigned a GAF score of 53, reflecting moderate social and occupational impairment.  Thus, the Veteran's GAF scores have encompassed a broad range of symptom severity during the claims period, but as a whole have indicated moderate to severe symptoms that are not consistent with total occupational and social impairment as contemplated by a 100 percent rating. 

The Board finds that the preponderance of the evidence is against a finding that the severity of the Veteran's symptoms are contemplated by a 100 percent rating.  While there is some indication that he exhibits hallucinations and suicidal ideation, the Board cannot conclude that these symptoms are "persistent" as described in Diagnostic Code 9411.  In this regard, the Board has considered the statements of the Veteran regarding the type and severity of his symptoms.  Although the Veteran is competent to report the symptoms he experiences, in light of the evidence of record indicating that his self-reports of symptoms are exaggerated and inconsistent, the Board finds that the competent medical evidence outweighs the Veteran's lay assertions.  It is also clear that the Veteran has not manifested total occupational and social impairment at anytime during the claims period.  38 C.F.R. §§ 4.7, 4.21.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a higher schedular rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's PTSD is manifested by symptoms that result in moderate to severe social and occupational impairment.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

The Veteran is also in receipt of a total disability rating due to individual employability resulting from service-connected disability (TDIU).  Thus, consideration of whether referral or remand of a claim for TDIU is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability). 

Earlier Effective Date Claim

The Veteran contends that an earlier effective date is warranted for the grant of a 70 percent rating for his service-connected PTSD, which was awarded in the December 2009 rating decision on appeal effective October 13, 2009.  

In the case of a claim for an increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.   Hazan v. Gober, 10 Vet. App. 511 (1997).  

The Board must first determine the date the Veteran's claim for an increased rating was received.  In June 2009, the Veteran filed a claim for entitlement to service connection for PTSD.  Service connection for PTSD was granted in an August 2009 rating decision with an initial 10 percent evaluation assigned effective June 13, 2009.  Notice of the decision was mailed to the Veteran on August 13, 2009.  On October 27, 2009, the Veteran filed a claim for an increased rating for PTSD.  Although the October 2009 claim for an increased rating was received by VA only a few months after notice of the August 2009 rating decision was provided, the Board finds that it does not constitute a valid notice of disagreement (NOD) with respect to the August 2009 rating decision.  

There are six elements for a valid NOD: it must (1) express disagreement with a specific determination of the agency of original jurisdiction; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO decision; (5) be filed by the claimant or the claimant's authorized representative; and (6) express a desire for Board review.  38 U.S.C.A. § 7105(b) (West 2002); Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. § 20.201 (2009).  

The Veteran's October 2009 statement did not express disagreement with the August 2009 rating decision, in fact, it specifically stated that the Veteran was filing a claim for an increased rating.  The new claim also did not mention the August 2009 rating decision.  Therefore, it is not a valid notice of disagreement with respect to the August 2009 rating decision, and the Veteran's claim for an increased rating did not stem from the claim received in June 2009 but was received by VA on October 27, 2009.  Hence, the August 2009 rating decision is final.  38 U.S.C.A. § 7105(b) (West 2002).

The current effective date for the award of a 70 percent evaluation for PTSD is October 13, 2009, the date of the Veteran's admission to the Sioux Falls VAMC for an exacerbation of psychiatric symptoms, to include suicidal ideation.  Therefore, the RO determined that the Veteran's disability increased in severity two weeks before his claim was received on October 27, 2009.  The only basis on which an earlier effective date may be established is if it is factually ascertainable that the Veteran's PTSD increased to the severity contemplated by a 70 percent evaluation within the period from the day following the date of the August 2009 final rating decision, and the October 13, 2009 date currently assigned by the RO.  38 C.F.R. § 3.400(o).  

As discussed earlier in the decision (in the context of the Veteran's claim for an increased rating) under the general rating formula for rating mental disorders, a 70 percent evaluation is warranted for PTSD if the Veteran exhibits: occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The criteria for a 70 percent rating for a psychiatric disability are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

Records of treatment from the Sioux Falls Vet Center show that the Veteran presented in March 2009 seeking assistance with a claim for VA benefits.  On September 8, 2009, he was seen for an individual counseling appointment where he complained of social isolation and anger management problems.  Although the Veteran also reported some suicidal ideation with vague planning at that time, subsequent records from the Vet Center found that the Veteran had not threat of self-harm.  Several weeks later in September 2009, the Veteran began marital and combat group support therapy.  At each of these meetings and through October 2009, the Veteran had no threat of self-harm.  The Vet Center records also do not establish any deficiencies in judgment, thinking, or mood.  Thus, the records from the Vet Center do not demonstrate the criteria associated with a 70 percent evaluation for PTSD.  

The Veteran was also provided a VA psychiatric examination in July 2009.  Again, he did not exhibit symptoms that most nearly approximate a 70 percent evaluation.  The Veteran manifested a depressed mood, but his thought processes, judgment, and insight were normal.  There was no suicidal ideation and he denied experiencing any delusions or hallucinations.  The Veteran demonstrated some symptoms of PTSD such as flashbacks, nightmares, irritability, and avoidance of crowds, but was also working full-time.  The Veteran noted that several members of his family lived with him and that in general they got along aside from one of his granddaughters and his oldest son.  The Veteran had few recreational activities.  A GAF score of 65, consistent with mild symptoms and impairment was assigned by the VA examiner.  See DSM-IV, supra.  Therefore, while the Veteran demonstrated some symptoms of PTSD during the July 2009 VA examination, including social isolation and depression, it is clear that he did not manifest symptoms of the severity contemplated by a 70 percent evaluation.  

On October 13, 2009, the Veteran was admitted to the Sioux Falls VAMC for an exacerbation of his PTSD.  During a group therapy session earlier that day, he manifested suicidal ideation and active flashbacks and nightmares.  He was voluntarily admitted to the mental health unit as a result of these symptoms and discharged on October 19, 2009.  The Board finds that Veteran's admission to the VAMC on October 13, 2009 demonstrates the earliest time that he exhibited symptoms associated with a 70 percent evaluation under Diagnostic Code 9411.  Although the Veteran showed fleeting suicidal ideation in September 2009 at the Vet Center, during subsequent therapeutic visits in September and October 2009 there was no threat of self-harm.  The Veteran was also found to manifest mild symptoms and impairment due to PTSD during the July 2009 VA examination.  

Accordingly, it is not factually ascertainable that the Veteran's PTSD increased in severity prior to October 13, 2009, the date of his admission to the Sioux Falls VAMC, and the day following the date of the August 2009 rating decision.  An earlier effective date is therefore not warranted on this basis.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the grant of an earlier effective date for the award of a 70 percent evaluation for PTSD.  Since the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is denied.

Entitlement to an effective date earlier than October 13, 2009 for the award of a 70 percent rating for PTSD is denied.  


REMAND

Additional evidentiary development is necessary before the Board may adjudicate the claim to reopen the claim of entitlement to service connection for a low back disability.  In an October 1996 statement, the Veteran reported that he received treatment for a low back condition at the Omaha VAMC beginning in 1991.  Although the record currently contains records of treatment from various VA facilities, these records only date from October 2009.  There is no indication that efforts have been made to obtain the earlier records identified by the Veteran.  
The procurement of potentially pertinent VA medical records referenced by the veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, the record does not establish that the Veteran has received notice that fully complies with the VCAA with respect to his claim to reopen service connection for a low back disability, to include notice complying with the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was provided an April 2009 letter that referenced Kent, but did not adequately explain the reasons for the prior denial of his claim.  Thus, upon remand, the Veteran was must be provided notice that complies with the provisions of the VCAA and Kent.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) including notice regarding the claim to reopen the claim of entitlement to service connection for a low back disability.  The letter should address the specific reason for the previous denial of the claim in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006). 

2.  Obtain copies of treatment records from the Omaha VAMC dating from 1991 to 1996 pertaining to the Veteran's back.  Associate these records with the Veteran's paper or virtual claims file. 

3.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC) before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


